Citation Nr: 1100205	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the addition of the Veteran's spouse and the counting of 
her income on the Veteran's award of non-service-connected 
pension are correct.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to November 
1991, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which implemented its June 2006 proposed decision to include the 
addition of the Veteran's spouse and the counting of her income 
on the Veteran's award of non-service-connected pension.

Pursuant to the Veteran's request, he was scheduled for an RO 
hearing before a hearing officer, which was to be conducted in 
May 2007.  On the day of the scheduled hearing, however, the 
Veteran failed to appear and did not provide any timely notice 
beforehand that he would be unable to show, nor did he make a 
timely request to have his hearing rescheduled.  The Board will 
therefore proceed with the adjudication of the Veteran's appeal.

   
FINDINGS OF FACT

1.  The effective date of the Veteran's award of non-service-
connected pension is September 30, 2003.

2.  It is factually ascertainable that the Veteran and his 
spouse, G.H., were estranged and ceased to cohabitate as of March 
[redacted], 2005, and G.H.'s income ceased to be available to the Veteran 
at this time.


CONCLUSIONS OF LAW

1.  The Veteran's non-service-connected pension benefits were 
correctly adjusted from September 30, 2003, to March 8, 2005, to 
include the addition of the Veteran's spouse, G.H., and the 
counting of her income in calculating the Veteran's pension 
award.  38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.60, 
3.271 (2010).

2.  As of March 9, 2005, the Veteran's non-service-connected 
pension benefits should not include the addition of the Veteran's 
spouse, G.H., and the counting of her income in calculating the 
Veteran's pension award.  38 U.S.C.A. §§ 1521 (West 2002); 38 
C.F.R. §§ 3.23, 3.60, 3.271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran and General Due Process 
Considerations

Initially, the Board notes that the Veterans Claims Assistance 
Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), is not applicable to the instant appeal.  
The VCAA imposes obligations on VA in terms of its duty to notify 
and assist claimants; however, the VCAA does not affect matters 
on appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 
(2004) (holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  As 
discussed in more detail below, the outcome of this appeal rests 
on the interpretation and application of the relevant law.  As 
such, the VCAA does not apply.  Id.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 
(2010).  Generally, a veteran should be provided at least sixty 
days notice prior to an adverse action by the VA to reduce or 
terminate benefits as well as an opportunity for a hearing to 
present evidence as to why such adverse action should not take 
place.  38 C.F.R. § 3.103(b)(2) (2010).  However, as in the 
present case, when such adverse action is based solely on factual 
information or statements as to marital status that a veteran 
provided to VA in writing or orally with knowledge or notice that 
such information would be used to calculate benefit amounts, 
advance notice and opportunity is not required.  See 38 C.F.R. § 
3.103(b)(3) (2010).   The Veteran and his representative were 
provided adequate notice of the VA's decision to include his 
spouse's income in its calculation of his annual income for VA 
pension purposes and, subsequently, were accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  Thus, the Board concludes that there is no prejudice in 
proceeding with a determination at this time.

Whether the addition of the Veteran's spouse and the counting of 
her income on the Veteran's award of non-service-connected 
pension are correct.

The history of the present case shows that in the Veteran's claim 
for VA non-service-connected pension, which was received by VA on 
September 30, 2003, he reported that he was married to, and lived 
with his spouse, G.H.  Some confusion on part of VA regarding the 
Veteran's marital status arose from VA's review of a prior claim 
for VA benefits, which was filed back in November 1995, in which 
he reported that he was married to G.H. but had checked the box 
indicating that he was widowed.  The Veteran was granted non-
service-connected VA pension benefits effective from September 
30, 2003, and informed that his spouse was not included in his 
pension award because he was widowed.  At the time of the 
September 2003 pension claim, the Veteran listed his address as 
[redacted], Apartment[redacted], in Detroit.

In response to VA's award letter, the Veteran informed VA in 
correspondence dated in February 2005 that it was incorrect in 
regarding him as a widower, and reported that his spouse G.H. was 
still alive and still his legally married wife.  He requested 
that G.H. be included as his spouse in his pension award and 
indicated that she was receiving income from the Social Security 
Administration (SSA).  

Correspondence from the Veteran's representative that is dated 
March 9, 2005, and was received by VA on March 10, 2005, notified 
VA that the Veteran's address had changed to [redacted] in 
Detroit.  

VA contacted the SSA and was subsequently informed by this sister 
agency in April 2005 that the Veteran's spouse was receiving SSA 
disability benefits.  VA sent a letter to the Veteran in June 
2005 proposing to reduce his pension award, effective October 1, 
2003, because the addition of his spouse G.H. to his pension 
award would require that her income from her SSA benefits be 
included in the Veteran's income for purposes of calculating his 
pension award.  The Veteran responded in correspondence dated in 
June 2005, clarifying that he and G.H. "have been separated 
since 1994" and that she resided at 9544 [redacted], Apartment 
[redacted], in Detroit, whereas he now resided at [redacted] in 
Detroit.  Nevertheless, VA went ahead with its proposed reduction 
of his pension award and the Veteran initiated the current 
appeal.

In notarized correspondence dated in October 2006 and received by 
VA in January 2007, G.H. affirmed that she no longer lived with 
the Veteran as of January 2004.  G.H. reported that her address 
was [redacted] in Detroit.  G.H.'s letter was received by VA 
accompanied by a statement from the Veteran, dated in January 
2007, in which he stated:

Me and my wife are separated due to incompatibility.  
We are not living together, nor have we been living 
together since our separation in January 2004.  
Therefore, I do not believe VA should count her income 
in the computation of my award for VA non service-
connected pension benefits.  Her income in not 
available to me, and we are still separated.  

The Veteran then referred to the accompanying notarized statement 
dated in October 2006 from G.H.  The Veteran's statement 
indicated that his address was now [redacted] in Detroit, 
which continues to be his current address of record.

In April 2007, VA received a copy of a complaint for divorce that 
was signed and dated by G.H. in February 2007, for filing with 
the Wayne County Circuit Court of the State of Michigan.  In the 
complaint, G.H. reported her address as being [redacted] 
[redacted] in Detroit, and that she was legally married to the Veteran 
in January 1983 and lived with him until on or about July 1993.

The Veteran has asserted in written statements in support of his 
claim that he and his spouse were estranged and living separately 
from each other for several years prior to when he filed the 
current VA pension claim, and that he was homeless at the time he 
reported his address as [redacted], Apartment [redacted], in 
Detroit.  He explained that the reason why it would appear in the 
record that he and G.H. resided together at one time at the same 
address (i.e., [redacted], Apartment [redacted], in Detroit) is 
because she permitted him to use her address as his address of 
record in order for him to receive mail, but that this personal 
arrangement was not intended to be regarded as a representing a 
valid cohabitating marital situation for purposes of calculating 
his VA pension award.

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the result 
of willful misconduct is entitled to a rate of pension set by 
law, reduced by the amount of his countable annual income.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.  In order to receive pension, 
the specified wartime service, disability, and income 
requirements must all be met.  See 38 U.S.C.A. § 1521.

Countable income consists of payments of any kind from any source 
received during a twelve-month annualization period (e.g., a 
year), unless specifically excluded.  38 C.F.R. § 3.271.  It also 
includes income of a veteran's spouse regardless of whether 
dependency has been established for VA pension purposes.  See 38 
C.F.R. § 3.271(f)(2); see also 38 C.F.R. § 3.23(d)(4).  Moreover, 
for purposes of determining entitlement to pension under 38 
U.S.C. § 1521, a person shall be considered as living with his or 
her spouse even though they reside apart unless they are 
estranged.  38 U.S.C.A. § 1521(h)(2); 38 C.F.R. § 3.60.

The Board has considered the evidence discussed above and finds 
that the Veteran and G.H. are, at present, no longer living 
together and are, in fact, estranged.  The question remaining is 
when this estrangement happened, for purposes of determining when 
G.H.'s income could no longer be considered as the Veteran's 
income as well, for calculating his VA pension award.  In this 
regard, the Board does not presume to make any comment or opinion 
regarding the state of the Veteran's marriage with G.H., 
including any subjective assessment regarding the condition of 
their marriage at any time during the course of this 
relationship.  What the Board can determine from the available 
facts is that, as a factual matter, the Veteran reported as 
recently as February 2005 that G.H. was still his legally married 
wife, and that they shared a common address (i.e., [redacted]
[redacted], Apartment [redacted], in Detroit) up until March 9, 2005, which 
is the date of correspondence received by VA indicating that the 
Veteran no longer resided at the aforementioned address but at 
[redacted] in Detroit.  Other evidence of record, 
including a notarized October 2006 statement from G.H., indicates 
that the Veteran and G.H. no longer physically lived together as 
of January 2004.  Finding as credible the Veteran's assertion 
that G.H. permitted him to use her [redacted] address as his 
own for purposes of receiving mail because he was homeless at the 
time, the Board finds that notwithstanding their reports that 
they did not cohabitate since as recently as January 2004 (or 
even as early as 1994, according to their other conflicting 
statements), the fact that a personal arrangement existed between 
the Veteran and G.H. regarding use of G.H.'s address as a mailing 
address for the Veteran is evidence that they were not estranged 
from the other within the meaning of 38 U.S.C.A. § 1521(h)(2) and 
38 C.F.R. § 3.60, until March 9, 2005, which is the earliest date 
that it is factually ascertainable that the Veteran obtained his 
own individual address and therefore ended this arrangement with 
G.H., and therefore was also not likely to have been able to 
avail himself of G.H.'s income.  Evidence dated after March 9, 
2005, remains consistent for demonstrating that the Veteran and 
G.H. not only no longer shared a common address, but remained 
estranged from each other, culminating with G.H.'s filing of a 
complaint for divorce from the Veteran in February 2007.  

Therefore, pursuant to the foregoing discussion, the Board finds 
that VA was correct in adding the Veteran's spouse, G.H., to his 
non-service-connected pension award and including G.H.'s income 
in its calculation of the pension award for the period from 
September 30, 2003, to March 8, 2005.  However, as of March 9, 
2005, G.H. should no longer be added to the Veteran's non-
service-connected pension award and G.H.'s income should not be 
included in VA's calculation of this pension award.  


ORDER

VA non-service-connected pension benefits were correctly 
adjusted, effective September 30, 2003, to March 8, 2005, based 
on income calculated by adding the Veteran's spouse, G.H., to his 
VA pension award and including G.H.'s income.

As of March 9, 2005, the Veteran's estranged and separated 
spouse, G.H., is removed from the Veteran's non-service-connected 
pension award and G.H.'s income is not to be included in VA's 
calculation of this pension award



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


